1. "If the newly-discovered evidence is that of witnesses, affidavits as to their residence, associates, means of knowledge, character, and credibility must be adduced." Code, § 70-205. The alleged newly discovered evidence offered failed to measure up to the above requirements.
2. There being no request to charge, the charge as given sufficiently presented *Page 496 
the law with respect to the possession of the premises where the whisky was found, and the inferences which might be drawn therefrom.
3. The evidence supported the verdict, and the court did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED APRIL 9, 1940.